                Case 6:14-cr-06038-EAW-JWF Document 372 Filed 10/09/18 Page 1 of 2




ROTHENBERG LAW
TRIAL LAWYERS




David Rothenberg, Esq.
                              October 9, 2018
Times Square Building
45 Exchange Blvd, Suite 800   BY EMAIL ONLY [dawn_samuel(2)nywd.uscourts.gov]
Rochester, NY 14614


Phone (585) 232-1946          Hon. Elizabeth A. Wolford
Fax:(585) 232-4746            United States District Judge
david@rothenberglawyers.com
                              Kenneth B. Keating Federal Building
rothenbergiawyers.com         100 State Street
                              Rochester, New York 14614

                              Re:    United States v. Alexander Green, et ano.
                                     i4-cr-6o38

                              Dear Judge Wolford:

                              On behalf of Alexander Green, I am requesting permission for the following travel
                              outside of the Northern District of California.


                              First, Mr. Green requests permission to travel to West Palm Beach, Florida from
                              October 10 through 11, to try and close a large contract to make street lamps for a
                              developer—www.related.com—with whom Symmetry Labs has been working for
                              some time. Mr. Green will be staying at the Hilton Hotel,600 Okeechobee
                              Boulevard, West Palm Beach, Florida 33401. Second, Mr. Green requests
                              permission to travel to New York, New York for the closing down and teardown of
                              the Summer Stage. He would be in New York from October 12 through October 16,
                              and will be staying at 85 North 3''d Street, #507, Brooklyn, NY 11249. Third, Mr.
                              Green requests permission to travel to Rochester between October 17 and 2.J, for
                              the purpose of finishing the installation of a Symmetry Labs tree here in Rochester,
                              New York, and also to meet with me in connection with preparation for further
                              proceedings in his case.

                              USPO Josh Libby in San Francisco does not object to this request. Earlier today I
                              emailed USPO Camaryn Lochner and AUSA Sean Eldridge and asked if they had
                              any objection to this request, but as of this time,I have not yet heard anything in
                              response from either of them.

                              If Your Honor needs any further information or details regarding the proposed
                              travel, please let us know. Thank you for your consideration of this request.

                              Respectfully,
                              QOAriyd
                              David Rothenberg

                              DR/bge
                                                                    /           ElllZABETH A.WOLFORD
                                                                                E
                                                                                 inited States District JudgS

                                                                                D«.
       Case 6:14-cr-06038-EAW-JWF Document 372 Filed 10/09/18 Page 2 of 2



ROTHENBERGLAW




                 cc:   Sean Eldridge,AUSA[sean.eldridge@usdoj.gov]
                       Camaryn Lochner, USPO [camaryn_lochner@nywp.uscourts.gov]
                       Josh Llbby, USPO [josh_libby@canpt.uscourts.gov]




                                                                               Page 2 of 2
